DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Prelaminated Amendment filed on 6/9/2021.
Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,564,939, and claim 1 of U.S. Patent No. 11,061,648. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,564,939, and claim 1 of U.S. Patent No. 11,061,648 anticipates limitations of the claim 1 in the current application. Also, note that claim 1 of the current application is broader than claim 1 of U.S. Patent No. 10,564,939, and claim 1 of U.S. Patent No. 11,061,648.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo et al. US 2016/0103662 A1 (hereinafter Di Balsamo) in view of Kamiya, Agec: An Execution-Semantic Clone Detection Tool, IEEE, ICPC, San Francisco CA 2013 (hereinafter Kamiya).

Per Claim 1: 
A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program (Di Balsamo, FIG. 3, Abstract, program code of the software program being under development is monitored to identify each code portion of the program code matching a matched one of a plurality of code patterns), comprising: 
receiving, by the device, a plurality of input source code files from the software program submitted by a developer (Di Balsamo, [0030], a generic software developer is working on program code of a software program under development (for example, writing it with a corresponding code editor of the development service). [0049], With reference to the swim-lane of a generic instance of the development service, the program code of any software program that is under development (by a corresponding software developer) is monitored continuously at block 402. The program code is a source code written in a human-readable, high-level programming language (for example, Java, C++, VisualBasic), which comprises a sequence of statements (each one defined by a line of the program code)); 
identifying, by the device, one or more candidate code snippets from the plurality of input source code files (Di Balsamo, [0030], a generic software developer is working on program code of a software program under development (for example, writing it with a corresponding code editor of the development service). The program code is monitored to identify each code portion thereof that matches one of a plurality of code patterns, referred to as a matched code pattern (for example, one or more instructions for transferring files remotely)); 
identifying, by the device, at least a first candidate code snippet and a first library function which have similar execution flow similarity measures (Di Balsamo, [0051], Each eligible service for the matched code pattern is then searched accordingly among all the available services at block 414. [0052], Particularly, if one or more eligible services have been found, the result of the search is set to positive at 418: the positive result is also associated with a list of the eligible services (for example, ordered according to their degree of matching with the search filter of the search request and comprising an indication of their service policies); and
presenting, to the developer, a library function recommendation comprising the first code snippet, the first library function, and instructions for replacing the first code snippet with the first library function (Di Balsamo, [0053], At this point, an indication of the eligible services (extracted from the received response) is displayed (for example, in a pop-up window close to the corresponding code portion, in decreasing order of matching with the search filter and with the possibility of displaying their service policies upon request); the software developer is then prompted to select one of the eligible services. Assuming that the software developer selects one of the available services (replacement service), at block 430 the code portion is replaced in the program code with its invocation (otherwise, no operation is performed).
Di Balsamo does not explicitly teaches evaluating a first contiguous sequence of n items extracted from the first code snippet against a second contiguous sequence of n items extracted from the first library function using an Ngram threshold that is calculated for the first library function and one or more literals from the first code snippet. 
However, Kamiya teaches evaluating a first contiguous sequence of n items extracted from the first code snippet against a second contiguous sequence of n items extracted from the first library function using an Ngram threshold that is calculated for the first library function and one or more literals from the first code snippet (Kamiya, Abstract, Agec is a semantic code-cline detection tool from Java bytecode, which (1) applies a kind of abstract interpretation to bytecode as a static analysis, in order to generate n-grams of possible execution traces, (2) detects the same n-grams from distinct places of the bytecode, and (3) then reports these n-grams as code clones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Di Balsamo to include a first contiguous sequence of n items extracted from the first code snippet against a second contiguous sequence of n items extracted from the first library function using an Ngram threshold that is calculated for the first library function and one or more literals from the first code snippet using the teaching of Kamiya. The modification would be obvious while Kamiya is directed to finding similar code in the body, the method could easily be adaptable to compare source code snippets and library functions in Di Balsamo. This would adapt a known method in the art and produce predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 10,921,952 B2 teaches a library of controls defining a plurality of different snippets of code available for use by a programmer, to be placed in a web application, each snippet corresponding to a different type of control utilized in a web application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191